Citation Nr: 1342623	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for gastritis with gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for pes planus, left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in April 2013.  However, she cancelled her hearing request earlier in April 2013.  

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional relevant records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for the service connected left foot pes planus and gastritis with GERD.  After a review of the claim file, the Board finds additional development is needed prior to deciding the claim.

The record is somewhat unclear; however, it appears that there are outstanding VA outpatient treatment records which need to be obtained.  A review of the claim file shows that the most recent VA outpatient treatment records associated with the claim file are from April 2010.  These records show treatment at the Tampa VA Medical Center.

In a November 2011 email to the RO, the Veteran stated she had received treatment in Pensacola with regards to her foot and was told that she needed surgery as the first was not performed correctly.  Additional emails dated in April 2013, discuss deteriorating health.

It appears the Veteran has continued to receive treatment for her foot since April 2010.  These records must be obtained.  Moreover, due to the reports of deteriorating health, it is possible there are additional treatment records which show treatment for the both disabilities at issue.  On remand, all records from April 2010 for treatment of the left foot and gastritis must be obtained.

Moreover, the most recent VA examination was conducted in June 2010.  In a July 2010 VA Form 9, the Veteran stated her foot had been getting worse and that she has continued to be treated for gastritis.  As of today, the most recent VA examination is three and a half years old.  Therefore, given the Veteran's worsening disability picture, new examinations should be obtained to properly asses the current level of severity of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and addresses of all medical care providers (VA or non-VA), if any, who have treated the Veteran for her left foot and gastritis since April 2010.  The RO should request that the Veteran furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO should attempt to obtain any such private treatment records and any additional VA medical records not yet on file that may exist and incorporate them into the claims folder. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to assess the current level of severity of the service connected gastritis with GERD and pes planus of the left foot.  All indicated tests and studies should be conducted.  Before evaluating the Veteran, the examiner should review the claims folder, including a copy of this Remand and any evidence added to the record.  A notation that such review was undertaken should be made in the examination report.  The examiner's report should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  Regarding the left foot, the examiner should report on the effect that any symptoms reported have on the Veteran's functional capacity.  All opinions expressed should be supported by reference to pertinent evidence. 

3.  Upon completion of the development of the record requested by the Board, and any other development deemed appropriate by the RO, the RO should again consider the Veteran's claim.  If action taken remains adverse to the Veteran, she and her accredited representative should be furnished a Supplemental Statement of the Case (SSOC) concerning all evidence added to the record since the last SSOC.  Thereafter, the Veteran and her representative should be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3)(2013).


